Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Note that the examiner  in correctly listed Species/Invention V as Claims 8, 32, 33, 36, and 37 which is the same as Species/Invention V.  It is obvious that claims 36 and 37 are not the rolling device with two bars.   The claims to be listed with Species/Invention V as Claims 8, 32, 33, 39 and 40.
 
Notice of Non-Compliance:  The reply filed on 11/09/2020 is not fully responsive to the prior Office action because of the following omission(s) or matter(s):
The response dated 01/28/2021 is not responsive since the figure 40 is not single disclosed embodiment as applicant pointed out that fig. 26A-28 and 41A-43B comprises numerous embodiments.
With respect to the burden or search, the numerous concept of inventions, e.g. the modularity of claims 23 is a different from the modularity of claim 27, and the two bars in claims 39-40 comprises a different invention.  
Regarding the generic claim, note that section 806.04(d) of the M.P.E.P defines a generic claim as follows:
In an application presenting three species illustrated, for example, in Figures 1, 2, and 3, respectively, a generic claim should read on each of these views; but the fact that a claim does so read is not conclusive that it is generic. It may define only an element or subcombination common to the several species. see MPEP ' 809.02(c)(2).


The requirement is still deemed proper and is therefore made FINAL.

In view of the non-Compliance, the examiner hereby withdrawn the invitation for applicant to elect another single disclosed embodiment.    Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, as set forth in the previous office action for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.  Applicant is note the correction on Species/Invention V.
See 37 CFR 1.111. 
Since the above-mentioned reply appears to be bona fide, applicant is given a shortened statutory period of TWO (2) MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment. EXTENSIONS OF THIS TIME PERIOD MAY BE GRANTED UNDER 37 CFR 1.136(a), but in no case can any extension carry the date for reply to this letter beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).


/TRI M MAI/            Examiner, Art Unit 3733